Name: Commission Regulation (EU) 2017/172 of 1 February 2017 amending Regulation (EU) No 142/2011 as regards parameters for the transformation of animal by-products into biogas or compost, conditions for imports of petfood and for the export of processed manure (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  soft energy;  animal product;  marketing;  means of agricultural production;  industrial structures and policy
 Date Published: nan

 2.2.2017 EN Official Journal of the European Union L 28/1 COMMISSION REGULATION (EU) 2017/172 of 1 February 2017 amending Regulation (EU) No 142/2011 as regards parameters for the transformation of animal by-products into biogas or compost, conditions for imports of petfood and for the export of processed manure (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (1), and in particular Article 15(1)(c), Article 27(g), Article 41(3) and the second subparagraph of Article 43(3) thereof, Whereas: (1) Commission Regulation (EU) No 142/2011 (2) lays down rules implementing Regulation (EC) No 1069/2009, including parameters for the transformation of animal by-products into biogas or compost, conditions for the placing on the market of imported pet food and rules for the export of Category 2 materials. (2) Annex V to Regulation (EU) No 142/2011 sets out standards for the transformation of animal by-products into biogas and compost. In accordance with point 3(b) of Section 2 of Chapter III of Annex V, the competent authority may under certain conditions authorise specific requirements other than those set out in Chapter III. (3) However, the digestion residues and the compost in such cases should be placed on the market only in the Member State where the alternative transformation parameters have been authorised. In order to provide the competent authority with the necessary flexibility in the way they regulate the biogas and compost plants mentioned in point 3 of Section 2 of Chapter III of Annex V to Regulation (EU) No 142/2011, it is appropriate to exclude from the standards set out in point 2 of Section 3 of Chapter III those digestion residues and compost, for which the Member State has already authorised alternative transformation parameters. Annex V to Regulation (EU) No 142/2011 should therefore be amended accordingly. (4) Member States may authorise the import of animal by-products and derived products only from authorised third countries. Member States may authorise the import of raw petfood derived from fishery by-products from non-EU countries authorised for the import of fishery products for human consumption in accordance with Annex II to Commission Decision 2006/766/EC (3). This is not the case for imports of processed petfood derived from fishery by-products. In that respect, the import of processed petfood derived from fishery by-products is subject to stricter conditions than the import of raw petfood derived from fishery by-products. It is appropriate to authorise the import of processed petfood derived from fishery by-products from all non-EU countries authorised for the import raw petfood derived from fishery by-products. Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011 should therefore be amended accordingly. (5) The export of processed manure destined for incineration or disposal in a landfill is prohibited. However, in accordance with Article 43(2) and (3) of Regulation (EC) No 1069/2009 the export of that material for use in biogas or composting plants may be allowed provided that the country of destination is a member of the Organisation for Economic Cooperation and Development (OECD). In order to allow the export of processed manure and organic fertilizers containing solely processed manure, it is appropriate to lay down the rules for the export of those products for purposes other than incineration, landfill, or use in biogas or composting plants in the countries which are not members of OECD. Those rules should set out requirements at least equivalent to the requirements for the placing on the market of processed manure and organic fertilizers containing solely processed manure. Annex XIV to Regulation (EU) No 142/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Article 25 of Regulation (EU) No 142/2011, the following paragraph is added: 4. The rules set out in Chapter V of Annex XIV shall apply to exports from the Union of the derived products specified therein.. Article 2 Annexes V and XIV to Regulation (EU) No 142/2011 are amended in accordance with the text set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 300, 14.11.2009, p. 1. (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (OJ L 320, 18.11.2006, p. 53). ANNEX Annexes V and XIV to Regulation (EU) No 142/2011 are amended as follows: (1) in Annex V, Chapter III, Section 3, point 2 is replaced by the following: 2. Digestion residues or compost other than those referred to in point 3(b) of Section 2, which do not comply with the requirements set out in this Section, shall be resubmitted to transformation or composting, and in the case of Salmonella handled or disposed of in accordance with the instructions of the competent authority.; (2) Annex XIV is amended as follows: (a) in Chapter II, Section 1, in Table 2, row number 12 is replaced by the following: 12 Petfood, including dogchews (a) In the case of processed petfood and of dogchews: materials referred to in Article 35(a)(i) and (ii). (b) In the case of raw petfood: materials referred to in Article 35(a)(iii). The petfood and the dogchews must have been produced in accordance with Chapter II of Annex XIII. (a) In the case of raw petfood: Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010 or in Annex I to Regulation (EC) No 798/2008, from which Member States authorise imports of fresh meat from the same species and where only bone-in meat is authorised. In the case of fish materials, third countries listed in Annex II to Decision 2006/766/EC. (b) In the case of dogchews and petfood other than raw petfood: Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010, and the following countries: (JP) Japan (EC) Ecuador (LK) Sri Lanka (TW) Taiwan. In the case of processed petfood derived from fish materials, third countries listed in Annex II to Decision 2006/766/EC. (a) In the case of canned petfood: Annex XV, Chapter 3(A). (b) In the case of processed petfood other than canned petfood: Annex XV, Chapter 3(B). (c) In the case of dogchews: Annex XV, Chapter 3(C). (d) In the case of raw petfood: Annex XV, Chapter 3(D). (b) the following Chapter V is added: CHAPTER V RULES FOR THE EXPORT OF CERTAIN DERIVED PRODUCTS Rules applicable to the export of the derived products listed below as referred to in Article 25(4): Derived products Rules for export 1 Processed manure and organic fertilizers, compost or digestion residues from biogas transformation containing no other animal by-products or derived products than processed manure Processed manure and organic fertilizers, compost or digestion residues from biogas transformation containing no other animal by-products or derived products than processed manure must comply at least with the conditions set out in points (a), (b), (d) and (e) of Section 2 of Chapter I of Annex XI.